Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claim 14 recites “wherein a position of the image pickup element is changed by driving the vibration type actuator”. However, the disclosure is not found to provide explicitly a teaching or description of “a position of the image pickup element is changed”, instead Examiner point out that the as-filed specification discloses only and discretely in paragraph [0073]: “In order to obtain a suitable focusing state and the determined exposure amount, the CPU 790 controls driving of the vibration type driving devices 620 and 640 to adjust positions of the second lens group 320, the fourth lens group 340 in the optical axis direction… Under control of the CPU 790, the vibration type driving devices 620 and 640 respectively move the second lens group 320 and the fourth lens group 340 in the optical axis direction, and the meter 630 controls driving of the light amount adjustment unit 350.”. As best understood the adjusted positions are related to the lens group. Based on this lack of correspondence between distinctly claimed elements of an apparatus and elements taught and described in the disclosure, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 7-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashizawa et al. (US 6242846 B1, hereinafter “Ashizawa”).

Regarding claim 1,  Ashizawa teaches a vibration type actuator (Figs. 1-2,5&10 see Col. 7 lines 32-67 and Col. 8) comprising: 
a vibrating body (Figs. 1-2,5&10 see Col. 7 lines 32-67 and Col. 8: a vibration element 11) including an elastic body (Figs. 1-2&5 see Col. 7 lines 32-67 and Col. 8: an elastic member 12) and an electro-mechanical energy conversion element (Figs. 1-2,5&10 see Col. 7 lines 32-67 and Col. 8: a piezoelectric member 13 (electromechanical energy transducing member)); 
a contact body contacting the vibrating body (Figs. 1-2,5&10 see Col. 7 lines 32-67 and Col. 8: two drive force output members 12a, 12b respectively comprising two sliding members); 
a flexible printed board (Figs. 1-2,5&10: region 13a-13d) provided with a concave portion  on a surface opposite to a surface contacting the electro-mechanical energy conversion element (Figs. 1-2,5&10 see Col. 11 lines 62-67: Semicircular notches 11a, 11b) and configured to supply electric power to the electro-mechanical energy conversion element (Figs. 1-2,5&10 see Col. 7 lines 32-67 and Col. 8: input region 13a-13d and each detection region 13p, 13p' has a surface covered with a respective silver electrode 15a-15d, 15p, 15p' respectively connected to a lead wire 16a-16d, 16p, 16p' in order to perform transfer of electrical energy by respective soldered portions 17a-17d, 17p, 17p' which bulge out); 
Figs. 1-2,5&10: a compression support mechanism 31-2) provided with a projection portion (Figs. 1-2,5&10 see Col. 7 lines 49-67: restricting pins 34a, 34b) engaging with the concave portion (Figs. 1-2,5&10 see Col. 7 lines 49-67:  the semicircular notches 11a, 11b are disposed in the center of the length direction of the vibration element 11, into which the restricting pins 34a, 34b fit).

Regarding claim 2,  Ashizawa teaches the vibration type actuator according to claim 1, in addition Ashizawa discloses wherein the concave portion is arranged near a point at which two different node lines in a vibration wave generated in the vibrating body intersect (Figs. 1-2,5&9-10 see Col. 7 lines 49-67 and Col. 8: the semicircular notches 11a, 11b are disposed, between nodal positions n2, n4,  in the center of the length direction of the vibration element 11 (node n3 of the first order longitudinal vibration L1, which is the first vibration generated in the vibration element 11), into which the restricting pins 34a, 34b fit.).

Regarding claim 3,  Ashizawa teaches the vibration type actuator according to claim 1, in addition Ashizawa discloses wherein the flexible printed board includes wiring patterns (Figs. 1-2,5&10 see Col. 7 lines 49-67 and Col. 8: silver electrode 15a-15d, 15p, 15p' respectively connected to a lead wire 16a-16d, 16p, 16p') and a non-wiring portion in which the wiring pattern is not formed (the semicircular notches 11a, 11b are disposed in the center of the length direction of the vibration element 11), and the concave portion is configured with the non-wiring portion and the wiring patterns provided on both sides of the non-wiring portion (Figs. 1-2,5&10: the semicircular notches 11a, 11b going through the silver electrodes and upper surface of the input regins 13).

Regarding claim 4,  Ashizawa teaches the vibration type actuator according to claim 3, in addition Ashizawa discloses wherein a resin film covers the non-wiring portion and the wiring patterns provided on the both sides of the non- wiring portion in the flexible printed board (Figs. 1-2,5&10 see Col. 12 lines 39-49: contact portions with the piezoelectric member 13 are resin coated.).

Regarding claim 5,  Ashizawa teaches the vibration type actuator according to claim 1, in addition Ashizawa discloses wherein the vibration type actuator is configured to maintain positions of the vibrating body and the holding member in a case where the vibration type actuator is driven (Figs. 1-2,5&10 see Col. 11,  lines 41-67: the compression support member 32, which performs restriction of the vibration element 11).

Regarding claim 7,  Ashizawa teaches the vibration type actuator according to claim 1, in addition Ashizawa discloses wherein the elastic body is rectangular and is provided with a rectangular portion  and at least two extending portions that are independent of each other (Figs. 1-2,5&10 see Col. 11,  lines 41-67: The elastic member 12 has a rectangular flat plate form that extend outside the compression support member 32-2), and a different projection portion provided on the holding Figs. 1-2,5&10: the compression support unit 31-2 has projecting units 36a, 36b).

Regarding claim 8,  Ashizawa teaches the vibration type actuator according to claim 7, in addition Ashizawa discloses wherein a plurality of the different projection portions loosely fits and supports four corners of the rectangular portion of the elastic body (Figs. 1-2,5&10: the projecting units 36a, 36b supporting The elastic member 12).

Regarding claim 15,  Ashizawa teaches an electronic apparatus (Fig. 1) comprising: a member; and the vibration type actuator according to claim 1 (see rejection to claim 1 above) configured to drive a position of the member (Fig. 1 see Col. 11,  lines 17-48: relative motion member 22, which is a moving member is driven by the vibration element 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. (US 6242846 B1, hereinafter “Ashizawa”).

Regarding claim 9,  Ashizawa teaches the vibration type actuator according to claim 1, except wherein the electro- mechanical energy conversion element is a piezoelectric element including a piezoelectric material with a lead content of 1000 ppm or less.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the electro- mechanical energy conversion element is a piezoelectric element including a piezoelectric material with a lead content of 1000 ppm or less, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; and also, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. (US 6242846 B1, hereinafter “Ashizawa”), in view of Seki et al. (US 20110309722 A1, hereinafter “Seki”).

Regarding claim 10,  Ashizawa teaches the vibration type actuator according to claim 1, except wherein a plurality of the vibrating bodies is arranged with respect to the contact body having an annular shape.
However, Seki discloses wherein a plurality of the vibrating bodies is arranged with respect to the contact body having an annular shape (Figs. 1, 5 and 8-10, [0057]: a plurality of vibrators are placed on a circumferential surface of a rotor 7 side surface (driving member) of the vibrator holding member integrally formed into a ring shape (shape of annular circle)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange Ashizawa’s vibration element 1 into Seki’s configuration of a vibration-type driving apparatus such that a plurality of the vibrating bodies is arranged with respect to the contact body having an annular shape. The suggestion/ motivation for doing so would be to allow a satisfactory contact state to be maintained. (Seki: [0059]).

Regarding claim 11,  Ashizawa teaches the vibration type actuator according to claim 1, except wherein the contact body is disposed between a pair of the vibrating bodies.
However, Seki discloses wherein the contact body is disposed between a pair of the vibrating bodies (Figs. 1, 5 and 8-10, [0057]: a plurality of vibrators are placed on a circumferential surface of a rotor 7 side surface (driving member) of the vibrator holding member integrally formed into a ring shape (shape of annular circle)).
before the effective filing date of the claimed invention to arrange Ashizawa’s vibration element 1 into Seki’s configuration of a vibration-type driving apparatus such that the contact body is disposed between a pair of the vibrating bodies. The suggestion/ motivation for doing so would be to allow a satisfactory contact state to be maintained. (Seki: [0059]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. (US 6242846 B1, hereinafter “Ashizawa”), in view of Shimada; Akira (US 20160246052 A1, hereinafter “Shimada”).

Regarding claim 12,  claim 12 has been analyzed and rejected with regard to claim 1, except an optical apparatus comprising: a lens; an image pickup element; and the vibration type actuator according to claim 1, wherein a relative position between the lens and the image pickup element is changed by driving the vibration type actuator.
However, Shimada discloses an optical apparatus (Fig. 9, [0075]:: camera body 41) comprising: a lens (Fig. 9, [0075]: lens barrel 42 contains a lens group 43 that consists of a plurality of lenses); an image pickup element (Fig. 9, [0075]:: an image pickup device 44 is arranged inside the camera body 41); and the vibration type actuator, wherein a relative position between the lens and the image pickup element is changed by driving the vibration type actuator (Fig. 9, [0077]: The vibration driving device 20 is arranged inside the lens barrel 42. The vibration driving device 20 is arranged so that the slider 22 is movable in the optical axis direction. The slider 22 is connected to a lens-holding member (not shown) that holds the focus lens. Accordingly, an automatic focusing operation is performed by adjusting a position of the focus lens in the optical axis direction by moving the slider 22 in the optical axis direction by exciting the vibrations in the vibration modes A and B in the vibration body 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange Ashizawa’s vibration element 1 into Shimada’s lens drive such that a lens; an image pickup element; and the vibration type actuator, wherein a relative position between the lens and the image pickup element is changed by driving the vibration type actuator. The suggestion/ motivation for doing so would be to allow an automatic focusing operation (Shimada: [0077]).

Regarding claim 13, the Ashizawa and Shimada combination teaches the optical apparatus according to claim 12, in addition Shimada discloses wherein a position of the lens is changed by driving the vibration type actuator (Fig. 9, [0077]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Ashizawa and Shimada combination as applied above, and in view of Morita et al. (US 20160226402 A1, hereinafter “Morita”).

Regarding claim 14, the Ashizawa and Shimada combination teaches the optical apparatus according to claim 12, except wherein a position of the image pickup element is changed by driving the vibration type actuator.
However, Morita discloses wherein a position of the image pickup element is changed by driving the vibration type actuator (Figs. 8-9, [0059]: It should be noted that although driving a lens using a vibration-type driving apparatus is suitable for driving of an auto focus lens, this is not limitative, driving using the same arrangement is possible for a zoom lens. A vibration-type driving apparatus may also be used to drive an image pickup device, on which light having passed through a lens forms an image, or to drive a lens or an image pickup device in compensating for camera shake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a position of the image pickup element is changed by driving the vibration type actuator as taught by Morita into the Ashizawa and Shimada combination. The suggestion/ motivation for doing so would be to allow an automatic focusing operation.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697